Ex 10.83
SYNTROLEUM CORPORATION
AMENDMENT TO RESTRICTED STOCK AWARD AGREEMENT
THIS document is an amendment (the “Amendment”) to an existing restricted stock
agreement dated April 24, 2007 (the “Agreement”) between Syntroleum Corporation,
(“Syntroleum”) and Gary Roth (the “Grantee”) entered into pursuant to the 2005
Stock Incentive Plan (the “Plan”).
The existing terms and definitions in the Agreement and the Plan are confirmed
and retained, except that the number of shares of Restricted Stock subject to
the Agreement as described in Section 2 of the Agreement is adjusted and
increased as described below. Additional shares of Restricted Stock shall be
issued to reflect the following changes in the Agreement (the “Additional
Shares”). Alternatively, new shares of Restricted Stock may be issued and the
existing shares of Restricted Stock canceled in order to reflect the changes
provided for in this Amendment.
1. Grant of Restricted Stock Award. Effective as of the Grant Date, pursuant to
Section 8 of the Plan, the Company awarded to the Grantee a Restricted Stock
Award with respect to five hundred thousand (500,000) shares of Common Stock,
subject to the conditions and restrictions set forth below and in the Plan (the
“Restricted Stock”). Effective as of the date of the Amendment, the grant has
been increased by 1 million shares (the “Additional Shares”) to 1.5 million
shares of Restricted Stock as described below.
2. Restrictions. The Restricted Stock granted to the Grantee may not be sold,
assigned, transferred, pledged or otherwise encumbered from the Grant Date until
the date that the Grantee obtains a vested right to the shares (and the
restrictions thereon terminate) in accordance with the provisions of this
Section 2. Provided that the Grantee has been in continuous service as an
employee since the Grant Date as of the date the relevant portion of the shares
of Restricted Stock are scheduled to vest, the Grantee shall have a vested right
to a number of shares, as described below, out of the Restricted Stock grant
described in Section 1, above, upon the completion of each of the following
events, as certified to the Board of Directors by the Committee in its
discretion:
a) upon the date of execution of definitive agreements for the provision of
feedstock to and creation of a venture to construct and operate a plant of
capacity to produce at least 3,000 barrels per day of sales product (the
“Plant”), Grantee shall have a vested right to one hundred thousand (100,000)
shares of Restricted Stock; and
b) upon the date of closing of the financing for the construction of the Plant,
Grantee shall have a vested right to one hundred seventy five thousand (175,000)
shares of Restricted Stock.; and

 

1



--------------------------------------------------------------------------------



 



Ex 10.83
c) upon the date of the groundbreaking of the above Plant’s construction,
Grantee shall have a vested right to an additional one hundred fifty thousand
(150,000) shares of Restricted Stock; and
d) upon the date of completion of start-up operations and commencement of the
Plant’s commercial operations, Grantee shall have a vested right to one hundred
seventy five thousand (175,000) of the shares of Restricted Stock; and
e) upon the successful completion of the performance testing on the Plant
described in Exhibit A of the Site License Agreement attached to the Biofining
Master License Agreement between Syntroleum and Dynamic Fuels dated June 22,
2007, Grantee shall have a vested right to the remaining nine hundred thousand
(900,000) shares of Restricted Stock.
IN WITNESS WHEREOF, Syntroleum, by its duly authorized officer, and Grantee have
signed this Amendment to the Agreement.
SYNTROLEUM COPRPORATION

         
Printed Name
  Robert B. Rosene, Jr.
 
   
 
       
Signature
  /s/ Robert B. Rosene, Jr.
 
   
 
       
Date
  11/21/08
 
   

GRANTEE

         
Printed Name
  Gary Roth
 
   
 
       
Signature
  /s/ Gary Roth
 
   
 
       
Date
  11/21/08
 
   

 

2